Citation Nr: 0523397	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  96-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for focal global 
glomerulosclerosis with hypertension, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which increased the veteran's rating 
from 10 percent to 30 percent for focal global 
glomerulosclerosis with hypertension, effective December 23, 
1995.  The veteran seeks a higher rating.  

The Board notes that the veteran has also alleged clear and 
mistakeable error (CUE) in a July 1991 RO rating decision 
that reduced the veteran's rating for focal global 
glomerulosclerosis from 10 percent to noncompensable.  The RO 
issued a February 2005 rating decision denying the CUE claim.  
To date a Notice of Disagreement initiating an appeal of the 
CUE claim has not been received; accordingly, this issue is 
not currently in appellate status.  38 C.F.R. §§ 20.200, 
20.201 (2004).  
   
The Board notes that the veteran has been granted a total 
(100 percent) compensation rating based on individual 
unemployability, effective from December 23, 1994.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's focal global glomerulosclerosis is not 
productive of
constant albuminuria with some edema; definite decrease in 
kidney function; or diastolic blood pressure that is 
predominantly 120 or more.  





CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for focal 
global glomerulosclerosis with hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7101 (prior to Jan. 12, 1998); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004); 4.115a 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 1995 and December 1995 rating 
decisions; the January 1996 Statement of the Case; the 
February 1997, September 1997, June 1999, and November 2004 
Supplemental Statements of the Case; the July 2000 Board 
Remand; and letters sent to the veteran by the RO, adequately  
informed him of the information and evidence needed to 
substantiate his claim for an increased rating for focal 
global glomerulosclerosis with hypertension, and complied 
with VA's notification requirements.  The Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated October 2000, May 2003, and November 2004 informed him 
of the types of evidence that would substantiate his claim; 
that he could obtain and submit private evidence in support 
of his claim; and that he could have the RO obtain VA and 
private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim for an increased rating for 
focal global glomerulosclerosis with hypertension, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in September 1995, before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini 
II, the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the September 1995 RO decision, notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for an 
increased rating for focal global glomerulosclerosis with 
hypertension, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by October 2000, May 2003, and November 2004 letters 
and asked him to identify all medical providers who treated 
him for focal global glomerulosclerosis with hypertension.  
The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent numerous VA 
examinations, including in July 1995, October 2000, March 
2001, and May 2003.  In addition, the veteran has been 
receiving treatment at the San Diego VA Medical Center.  The 
Board finds these examination reports and treatment records 
provide sufficient findings upon which to determine the 
severity of the veteran's disability.  There is no duty to 
provide another examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.




Factual Background

The veteran served on active duty from September 1978 to 
October 1986.  A July 1987 RO rating decision granted service 
connection for focal global glomerulosclerosis with a 10 
percent evaluation effective October 1986.  In a July 1991 RO 
decision, the veteran's rating was reduced to noncompensable.  

The veteran subsequently sought an increased rating and 
underwent a VA examination in July 1995.  The examination 
revealed that the veteran had developed hypertension 
secondary to his service connected focal global 
glomerulosclerosis.  His blood pressure was 130/90 recumbent; 
140/96 seated; and 130/96 standing.  The RO increased the 
veteran's rating to 30 percent based on hypertension that was 
at least 10 percent disabling pursuant to diagnostic code 
7101.  The veteran seeks a higher rating.  

The veteran testified at a June 1996 RO hearing that his 
disability rating should be increased based on the severity 
of his hypertension.  He (and his wife) stated that his 
hypertension has regularly been characterized as "chronic" 
and "severe" requiring "vigorous treatment."

The veteran underwent a VA examination in July 1998 in which 
the veteran reported a history of severe systemic 
hypertension and focal global glomerulosclerosis and the 
clinician acknowledged that it could have been caused by 
kidney disease.  The VA examination, however, did not reflect 
any findings concerning the veteran's blood pressure.  As a 
result, the Board remanded the claim in July 2000 for further 
development, to include a new VA examination.  

The veteran underwent a VA examination in October 2000.  The 
veteran reported that he has suffered from hypertension since 
1982 and that despite numerous medications (including 
Minoxidil and ACE inhibitors) his hypertension has been 
difficult to control.  He had a recent exercise treadmill 
test that revealed that he was capable of 12.9 METS of 
exercise and had an ejection fraction of about 47 percent.  
He denied lightheadedness, but stated that he occasionally 
experiences headaches and dizziness as a result of a cerebral 
aneurysm.  Upon examination, the veteran's heart rate was 72 
and his blood pressure was 122/74 in a sitting position.  His 
blood pressure was 124/78 while standing, and 120/70 while 
lying down.  His heart rate was regular in rate and rhythm.  
He had a grade I/IV systolic ejection murmur best heard at 
the left upper sternal border.  The clinician diagnosed the 
veteran with hypertension, which is well controlled.  

The veteran underwent another VA examination in March 2001.  
He reported that his last blood pressure reading was taken in 
January 2001 and the reading was 132/78.  The clinician noted 
that the veteran had not manifested abnormal kidney function 
in recent VA studies.  Upon examination, his pulse was 74 and 
regular.  His blood pressure while standing was 164/96; taken 
a second time, it was 164/94.  While sitting, it was 154/88; 
and while lying down, it was 144/80.  The clinician noted 
that these readings were all significantly higher than should 
be expected.  He diagnosed the veteran with hypertension with 
cardiac involvement; though he was not symptomatic with his 
cardiac disease.  The veteran's METS were very good (over 
12), but eye changes, electrocardiogram and chest changes 
suggested ventricular hypertrophy secondary to hypertension.  
The veteran's creatinine level was 1.0 and his urea nitrogen 
was 10.  

The veteran underwent a VA genitourinary examination in May 
2003.  The clinician noted that a 1993 ultrasound of the 
veteran's kidney was normal; as was a renal angiogram in 
1994.  The clinician also noted that the veteran's serum 
creatinine fluctuates from 1.1 and 1.6.  Upon physical 
examination, the veteran's blood pressure and pulse were 
155/108 and 86 while sitting.  While supine, they were 
147/105 and 76; and while upright, they were 152/99 and 79.  
Cardiac examination revealed regular rate and rhythm, normal 
S1 and S2.  There was no edema in the extremities.  The 
clinician diagnosed the veteran with a history or proteinuria 
with focal segmental sclerosis on renal biopsy in 1983 and 
subsequent variable renal function.  The veteran's renal 
function on examination was good, with creatinine clearance 
134 ml/min and essentially no proteinuria.  Renal ultrasound 
was within normal limits.  The clinician also diagnosed the 
veteran with poorly controlled hypertension with normal renal 
function.     

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Effective February 17, 1994, 38 C.F.R. § 4.115a, ratings of 
the genitourinary system-dysfunctions, states that diseases 
of the genitourinary system generally result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  The following section provides 
descriptions of various levels of disability in each of these 
symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg% 
[milligrams per 100 milliliters]; or, creatinine more than 
8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular, warrants a 100 
percent rating.  Renal dysfunction characterized by 
persistent edema and albuminuria with BUN [blood urea 
nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or a limitation of exertion warrants 
an 80 percent rating.  Renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent rating.  
Renal dysfunction where albumin is constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent rating.  
Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension that is noncompensable 
under Diagnostic Code 7101 is noncompensably disabling.

During the pendency of this appeal, VA issued new regulations 
for evaluating disability due to diseases of the arteries and 
veins, effective January 12, 1998.  62 Fed. Reg. 65,219 (Dec. 
11, 1997).  When amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded. 
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Also see Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise); 
VAOPGCPREC 7-03. Therefore, the amended or current rating 
criteria discussed below has a specified effective date 
without provision for retroactive application and may not be 
applied prior to its effective date.  As of the effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.  The Board has 
compared the previous version of DC 7101 (1997), and the new 
version of the regulation as published in 62 Fed. Reg. 65,219 
(effective Jan. 12, 1998); although the regulations have been 
rephrased, the elements to be considered in determining the 
degree of disability have not been changed in a substantive 
way so as to affect the outcome of the veteran's claim in 
this case.  That is, after a review of the relevant 
regulations, the Board finds that the schedular ratings 
applicable to hypertension (DC 7101) essentially did not 
change as a result of these new revisions; accordingly, the 
new criteria are not more favorable than the old criteria, 
and vice versa.

The "old" criteria in Diagnostic Code 7101 provided that a 10 
percent disability rating was warranted if diastolic pressure 
was predominantly 100 or more.  A 20 percent rating was 
warranted if diastolic pressure was predominantly 110 or more 
and there were definite symptoms.  A 40 percent rating was 
warranted if diastolic pressure was predominantly 120 or more 
and there were moderately severe symptoms.  A 60 percent 
rating was warranted if diastolic pressure was predominantly 
130 or more and there were severe symptoms.  Note 1 to the 
"old" Diagnostic Code 7101 provided that, for the 40 percent 
and 60 percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.  
Note 2 specified that, when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent would be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

The "new" criteria provides that a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more, with moderately severe symptoms.  A 60 percent 
rating is warranted where diastolic pressure is 130 or more 
with severe symptoms.  Note 1 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 2 
states: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).

Analysis

The Board notes that the veteran's service-connected kidney 
disease with hypertension is currently rated at 30 percent.  
In order to warrant the next highest rating, the veteran's 
renal condition would have to be productive of
constant albuminuria with some edema; definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under Diagnostic Code 7101.   

The March 2001 VA clinician pointed out that the veteran had 
not manifested abnormal kidney function in recent VA studies.  
Furthermore his creatinine level was 1.0 and his urea 
nitrogen was 10 (both within normal limits).  Likewise, the 
May 2003 VA clinician noted that the veteran had normal renal 
function.  At no point in either examination was there any 
indication of constant albuminuria with some edema.  
Moreover, the veteran's creatinine levels and blood urea 
nitrogen levels are typically within normal limits (albeit 
with some discrepancies).         

The Board recognizes that the veteran's basis for this 
increased rating claim concerns his hypertension that is 
secondary to his service connected focal global 
glomerulosclerosis.  He (and his wife) stated that his 
hypertension is chronic and severe.  The relevant medical 
evidence does show that the veteran's hypertension has been 
difficult to control at times, even when treated with 
multiple medications.  However, in order to warrant the next 
highest rating, the severity of the veteran's hypertension 
must be high enough to warrant a 40 percent rating under 
Diagnostic Code 7101, which is only warranted if diastolic 
pressure is predominantly 120 or more and there are 
moderately severe symptoms. 

The Board notes that the veteran's blood pressure at his VA 
examinations has been: 130/90, 140/96, and 130/96 (July 
1995); 122/74,124/78, and 120/70 (October 2000); 164/96, 
164/94, 154/88, and 144/80 (March 2001); and 155/108, 
147/105, and 152/99 (May 2003).  None of these tests produced 
a diastolic pressure reading that was greater than 120.  
Furthermore, these reading are indicative of those throughout 
the veteran's claims file.  The Board notes that from 
September 1993 to December 1994, the veteran took his blood 
pressure twice a day and recorded each result.  In that 
sixteen-month period (which included almost 1,000 blood 
pressure readings), the Board notes only two occasions where 
the veteran's diastolic pressure measured 120 (July 4, 1994 
and September 4, 1994) and only eight occasions where it 
exceeded 120 (December 16-20, 1994).  Since then, the Board 
only finds one occasion (May 19, 1999) where the veteran's 
diastolic pressure measured in excess of 120.  

Overall, the Board finds that at no point in time (over the 
course of over a decade) is the veteran's diastolic pressure 
predominantly 120 or more.  There is no competent evidence to 
show that the veteran has symptoms of hypertension that are 
more than moderate in degree.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 30 percent for 
focal global glomerulosclerosis with hypertension must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004). The Board finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1) (2004).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service-connected kidney disease with hypertension 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating for the disability at 
issue pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for focal global 
glomerulosclerosis with hypertension is denied



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


